Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.

EMPLOYMENT AGREEMENT

 

CHARLES MORRIS

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
April 26, 2010 (the “Effective Date”), by and between ALLOS THERAPEUTICS, INC.,
(the “Company”), and CHARLES MORRIS (“Executive”) (collectively, the “Parties”).

 

WHEREAS, the Company wishes to employ Executive on the terms set forth herein;
and

 

WHEREAS, Executive wishes to be so employed under the terms set forth herein.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Executive’s employment:

 

1.                                      EMPLOYMENT.  The Company hereby agrees
to employ Executive as Executive Vice President, Chief Medical Officer and
Executive hereby accepts such employment upon the terms and conditions set forth
herein as of the date first written above. Executive shall commence employment
with the Company on April 26, 2010 (“Start Date”).

 

2.                                      AT-WILL EMPLOYMENT.  It is understood
and agreed by the Company and Executive that this Agreement does not contain any
promise or representation concerning the duration of Executive’s employment with
the Company. Executive specifically acknowledges that his employment with the
Company is at-will and may be terminated by either Executive or the Company at
any time, with or without cause and/or with or without notice.  The nature,
terms or conditions of Executive’s employment with the Company cannot be changed
by any oral representation, custom, habit or practice, or any other writing.  In
addition, the fact that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Executive and the Chairman of the Board of
Directors.

 

3.                                      DUTIES.  Executive shall render
full-time services to the Company as the Executive Vice President, Chief Medical
Officer of the Company and shall have such duties typically associated with such
title.  Subject to the foregoing, Executive also agrees to serve as an officer
and/or director of the Company or any parent or subsidiary of the Company, as
specified by the Board, in each case without additional compensation.  Executive
shall report directly and exclusively to the Chief Executive Officer of the
Company.  Subject to the terms and conditions set forth in this Agreement,
Executive shall devote his full business time, attention, and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during his employment with the Company pursuant to this
Agreement, including, without limitation, any activity that (a) conflicts with
the interests of the Company or its

 

--------------------------------------------------------------------------------


 

subsidiaries, (b) interferes with the proper and efficient performance of his
duties for the Company, or (c) interferes with the exercise of his judgment in
the Company’s best interests.  Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
the Confidentiality Agreement (as defined below), managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder.

 

4.                                      POLICIES AND PROCEDURES.  Executive
agrees that he is subject to and will comply with the policies and procedures of
the Company, as such policies and procedures may be modified, added to or
eliminated from time to time at the sole discretion of the Company, except to
the extent any such policy or procedure specifically conflicts with the express
terms of this Agreement.  Executive further agrees and acknowledges that any
written or oral policies and procedures of the Company do not constitute
contracts between the Company and Executive.

 

5.                                      COMPENSATION.  For all services rendered
and to be rendered hereunder, the Company agrees to pay to the Executive, and
the Executive agrees to accept an initial base salary at an annualized rate of
$420,000 (“Base Salary”). Any such salary shall be payable in equal biweekly
installments and shall be subject to such deductions or withholdings as the
Company is required to make pursuant to law, or by further agreement with the
Executive.  Executive’s salary shall be subject to annual review and adjustment
by the Compensation Committee of the Board of Directors.

 

6.                                      ANNUAL BONUS.  Executive will be
eligible to participate in the Company’s Corporate Bonus Plan, pursuant to which
Executive will be eligible for an annual bonus award to be determined in
accordance with the terms of the plan (“Annual Bonus”).  For 2010, Executive’s
target bonus award under the Corporate Bonus Plan shall equal 50% of Executive’s
actual base salary earned in 2010, weighted 60% to the achievement of the
Company’s corporate objectives and 40% to the achievement of individual
objectives determined by the Compensation Committee of the Company’s Board of
Directors, in consultation with the Chief Executive Officer.  A copy of the
Corporate Bonus Plan has been provided to Executive.

 

7.                                      SIGNING BONUS.  Within thirty (30) days
following Executive’s Start Date, Executive shall be paid a bonus of $100,000
less applicable employment tax withholdings and deductions (“Signing Bonus”). 
Provided that Executive remains employed by the Company and has satisfied
certain milestones to be determined by the Compensation Committee of the Board
of Directors within thirty (30) days of Executive’s Start Date, on the first
anniversary of the Start Date, Executive shall receive an additional Signing
Bonus of $50,000 less applicable employment tax withholdings and deductions.  In
the event that, prior to the first anniversary of the Start Date, Executive
terminates his employment with the Company other than for Good Reason, Executive
shall reimburse the Company on such date of termination for a portion of the
Signing Bonus in an amount in cash equal to the product of (x) the number of
days between such date of termination and the first anniversary of the Start
Date multiplied by (y) $273.97.

 

2

--------------------------------------------------------------------------------


 

8.                                      RELOCATION.  Subject to the submission
of properly documented receipts, the Company shall reimburse Executive up to a
maximum of $125,000 for the following relocation costs: (i) customary closing
costs incurred by Executive in connection with the sale of his current residence
in Garnet Valley, Pennsylvania, including brokerage commissions and reasonable
attorney’s fees, (ii) customary closing costs incurred by Executive in
connection with the purchase of a new residence in the Princeton, New Jersey
metropolitan area, (iii) customary and reasonable costs of moving Executive and
his family, including their personal effects, to their new residence in New
Jersey; and (iv) customary and reasonable commuting and temporary living
expenses for Executive and his family for up to six months following his
commencement of employment with the Company (collectively, the “Reimbursement
Amount”). Also, to the extent that the Reimbursement Amount is taxable as income
to Executive, upon substantiation of the amount of income tax imposed on the
Reimbursement Amount, the Company shall pay Executive an amount equal to such
tax (the “First Iteration Tax Payment”), provided that the Company shall not
“gross-up” or otherwise pay Executive’s tax on the First Iteration Tax Amount.
In order to be eligible for any relocation reimbursement, Executive must
relocate his residence and personal effects to New Jersey within twenty-four
months following his commencement of employment with the Company. The Company
makes no representations regarding the proper tax treatment of Executive’s
reimbursed relocation costs and Executive is responsible for obtaining
independent advice from his own personal tax advisor.  In the event that, prior
to the first anniversary of the Executive’s relocation to New Jersey, Executive
terminates his employment with the Company other than for Good Reason, Executive
shall reimburse the Company on such date of termination for a portion of the
Reimbursement Amount actually paid to Executive in an amount in cash equal to
the product of (x) the number of days between such date of termination and the
first anniversary of the Executive’s relocation multiplied by (y) 1/365th of the
Reimbursement Amount.

 

9.                                      STOCK OPTIONS.  Subject to the approval
of the Compensation Committee of the Board of Directors (which shall not be
unreasonably withheld), on or shortly following the Start Date, the Company
shall grant Executive a non qualified option to purchase 190,000 shares of the
Company’s Common Stock under the Company’s 2008 Equity Incentive Plan (the “2008
Plan”) at an exercise price equal to the closing sale price of the Company’s
Common Stock as reported on the NASDAQ Global Market on the date of grant. The
options will vest over a four (4) year period, with 25% of such options vesting
one (1) year after the date of grant, and the remaining 75% of such options
vesting in equal monthly installments thereafter over the next three (3) years,
subject to the Executive’s continuous employment through such vesting dates. The
options will be subject to the terms and conditions of the 2008 Plan and the
Company’s standard form of stock option agreement thereunder, copies of which
have been provided to Executive.

 

10.                               RESTRICTED STOCK UNITS.  Subject to the
approval of the Compensation Committee of the Board of Directors (which shall
not be unreasonably withheld), on or shortly following the Start Date, the
Company shall grant Executive 110,000 restricted stock units of the Company (the
“RSUs”) under the 2008 Plan. The RSUs shall vest in four equal installments on
each of the first four anniversaries of the date of grant, subject to
Executive’s continuous employment through such vesting dates. The RSUs shall be
subject to the terms and conditions of the 2008 Plan and the Company’s standard
form of restricted stock unit grant notice and agreement thereunder, copies of
which have been provided to Executive.

 

3

--------------------------------------------------------------------------------


 

11.                               OTHER BENEFITS.  While employed by the Company
as provided herein:

 

(a)                                  Executive and Employee Benefits.  The
Executive shall be eligible for all benefits to which other similarly situated
executive officers of the Company are eligible, on terms comparable thereto,
including, without limitation, participation in the 401(k) plan, group insurance
policies and plans, medical, health, vision, and disability insurance policies
and plans, and the like, which may be maintained by the Company for the benefit
of its executives. The Company reserves the right to delete, alter and amend the
benefits for which the Executive is eligible from time to time at the Company’s
discretion.

 

(b)                                  Out-of-Pocket Expense Reimbursement.  The
Executive shall receive, against timely presentation of proper receipts and
vouchers, reimbursement for direct and reasonable out-of-pocket expenses
incurred by him in connection with the performance of his duties hereunder,
according to the policies of the Company.

 

(c)                                  Personal Time Off.  The Executive shall be
eligible for the same number of holidays and sick days as are generally allowed
to executive officers of the Company and to five weeks of vacation per year,
administered in accordance with Company policies in effect from time to time.

 

12.                               PROPRIETARY AND OTHER OBLIGATIONS.  Executive
acknowledges that signing and complying with the Company’s standard form of
Employee Confidentiality and Inventions Assignment Agreement (“Confidentiality
Agreement”), in substantially the form provided to Executive, is a condition of
his employment by the Company.  Executive further agrees that all
Company-related business procured by the Executive, and all Company-related
business opportunities and plans made known to Executive while employed by the
Company, are and shall remain the permanent and exclusive property of the
Company.

 

13.                               TERMINATION.  Executive and the Company each
acknowledge that either party has the right to terminate Executive’s employment
with the Company at any time for any reason whatsoever, with or without cause or
advance notice pursuant to the following:

 

(a)                                  Termination by Death or Disability. 
Subject to applicable state or federal law, in the event Executive shall die
during the period of his employment hereunder or becomes disabled, as evidenced
by Executive’s inability to carry out his job responsibilities for a continuous
period of more than three months, Executive’s employment and the Company’s
obligation to make payments hereunder shall terminate on the date of his death,
or the date upon which, in the sole determination of the Board of Directors,
Executive has failed to carry out his job responsibilities for three months,
except that the Company shall pay Executive’s estate any salary earned but
unpaid prior to termination, all accrued but unused vacation and any business
expenses that were incurred but not reimbursed as of the date of termination. 
Vesting of any unvested stock options and/or other stock awards shall cease on
the date of termination.

 

(b)                                  Resignation by Executive.  In the event
Executive terminates his employment with the Company (other than for Good Reason
(as defined below)), the Company’s obligation to make payments hereunder shall
cease upon such termination, except that the Company shall pay Executive any
salary earned but unpaid prior to termination, all accrued but unused vacation
and any business expenses that were incurred but not reimbursed as of the date

 

4

--------------------------------------------------------------------------------


 

of termination.  Vesting of any unvested stock options and/or other stock awards
shall cease on the date of termination.

 

(c)                                  Termination for Cause.  In the event the
Executive is terminated by the Company for Cause (as defined below), the
Company’s obligation to make payments hereunder shall cease upon the date of
receipt by Executive of written notice of such termination (the “date of
termination” for purposes of this Section 13(c)), except that the Company shall
pay Executive any salary earned but unpaid prior to termination, all accrued but
unused vacation and any business expenses that were incurred but not reimbursed
as of the date of termination.  Vesting of any unvested stock options and/or
other stock awards shall cease on the date of termination.

 

(d)                                  Termination by the Company without Cause or
Resignation for Good Reason (Other Than Change in Control).  The Company shall
have the right to terminate Executive’s employment with the Company at any time
without Cause.  In the event Executive is terminated by the Company without
Cause or Executive resigns for Good Reason (other than in connection with a
Change in Control (as defined below)), and upon the execution of a full general
release by Executive (“Release”) within 60 days following the date of
termination, in the form attached hereto as Exhibit A, releasing all claims
known or unknown that Executive may have against the Company as of the date
Executive signs such release, and upon the written acknowledgment of his
continuing obligations under the Confidentiality Agreement, Executive shall be
entitled to receive the following severance benefits: (i) continuation of
Executive’s base salary, then in effect, for a period of twelve (12) months
following the date of termination, paid on the same basis and at the same time
as previously paid or as otherwise required under Section 16 of this Agreement;
(ii) payment of any accrued but unused vacation and sick leave; and (iii) the
Company shall pay the premiums (both employer and employee’s portion) of
Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, for a maximum period of twelve
(12) months following the date of termination; provided, however, that (a) the
Company shall pay premiums for Executive’s eligible dependents only for coverage
for which those eligible dependents were enrolled immediately prior to the
termination without Cause or resignation for Good Reason and (b) the Company’s
obligation to pay such premiums shall cease immediately upon Executive’s
eligibility for comparable group health insurance provided by a new employer of
Executive.  Vesting of any unvested stock options and/or other stock awards
shall cease on the date of termination.

 

(e)                                  Change in Control Severance Benefits.  In
the event that the Company (or any surviving or acquiring corporation)
terminates Executive’s employment without Cause or Executive resigns for Good
Reason within one (1) month prior to or twelve (12) months following the
effective date of a Change in Control (a “Change in Control Termination”), and
upon the execution of a Release, Executive shall be entitled to receive the
following Change in Control severance benefits: (i) a lump-sum cash payment in
an amount equal to (A) 1.5 times Executive’s annual base salary then in effect,
plus (B) 1.5 times the greater of (1) Executive’s annualized target bonus award
for the year in which Executive’s employment terminates or (2) the Annual Bonus
amount paid to Executive in the immediately preceding year; (ii) payment of any
accrued but unused vacation and sick leave; (iii) payment of Executive’s target
bonus award for the year in which Executive’s employment terminates, prorated
through the date of the Change in Control Termination; (iv) the Company (or any
surviving or acquiring corporation) shall pay the premiums (both employer and
employee’s portion) of Executive’s group health insurance COBRA continuation
coverage, including coverage for Executive’s eligible

 

5

--------------------------------------------------------------------------------


 

dependents, for a maximum period of eighteen (18) months following a Change in
Control Termination; and (v) the Company (or any surviving or acquiring
corporation) shall pay the costs of outplacement assistance services from an
outplacement agency selected by Executive for a period of nine (9) months
following a Change in Control Termination, up to maximum of $11,250 in
aggregate; provided, however, that (a) the Company (or any surviving or
acquiring corporation) shall pay premiums for Executive’s eligible dependents
only for coverage for which those eligible dependents were enrolled immediately
prior to the Change in Control Termination and (b) the Company’s (or any
surviving or acquiring corporation’s) obligation to pay such premiums shall
cease immediately upon Executive’s eligibility for comparable group health
insurance provided by a new employer of Executive.  Executive agrees that the
Company’s (or any surviving or acquiring corporation) payment of health
insurance premiums will satisfy its obligations under COBRA for the period
provided.

 

In addition, notwithstanding anything contained in Executive’s stock option
and/or other stock award agreements to the contrary, in the event the Company
(or any surviving or acquiring corporation) terminates Executive’s employment
without Cause or Executive resigns for Good Reason within one (1) month prior to
or twelve (12) months following the effective date of a Change in Control, and
any surviving corporation or acquiring corporation assumes Executive’s stock
options and/or other stock awards, as applicable, or substitutes similar stock
options or stock awards for Executive’s stock options and/or other stock awards,
as applicable, in accordance with the terms of the Company’s equity incentive
plans, then (i) the vesting of all of Executive’s stock options and/or other
stock awards (or any substitute stock options or stock awards), as applicable,
shall be accelerated in full and (ii) the term and the period during which
Executive’s stock options may be exercised shall be extended to twelve (12)
months after the date of Executive’s termination of employment; provided, that,
in no event shall such options be exercisable after the expiration date of such
options as set forth in the stock option grant notice and/or agreement
evidencing such options.

 

(f)                                    Legal Costs.  Following a Change in
Control, in the event Executive institutes and prevails in litigation regarding
the validity or enforceability of, or liability under, any material provision of
this Section 13 or any guarantee of performance thereof, the Executive shall be
entitled to payment of his reasonable attorneys fees and expenses by the Company
with respect to those claims in which Executive has prevailed.

 

14.                               DEFINITIONS.

 

(a)                                  Cause.  As used in this Agreement, “Cause”
shall mean the occurrence of one or more of the following: (i) Executive’s
commission of an act that constitutes a felony or a crime involving moral
turpitude or dishonesty; (ii) Executive’s participation in a fraud or act of
dishonesty against the Company; (iii) Executive’s intentional and material
damage to the Company’s property; (iv) material breach of Executive’s employment
agreement, the Company’s written policies, or the Confidentiality Agreement that
is not remedied by Executive within fourteen (14) days of written notice of such
breach from the Board of Directors; or (v) conduct by Executive which
demonstrates Executive’s gross unfitness to serve the Company as Executive Vice
President, Chief Medical Officer, as determined in the sole discretion of the
Board of Directors.  Executive’s physical or mental disability or death shall
not constitute cause hereunder.

 

6

--------------------------------------------------------------------------------


 

(b)                                  Good Reason.  As used in this Agreement,
“Good Reason” shall mean any one of the following events which occurs without
Executive’s consent on or after the commencement of Executive’s employment
provided that Executive has first provided written notice to any member of the
Board (or the surviving corporation, as applicable) of the occurrence of such
event(s) within 90 days of the first such occurrence and the Company (or
surviving corporation) has not cured such event(s) within 30 days after
Executive’s written notice is received by such member of the Board (or by the
surviving corporation):  (i) a reduction of Executive’s then existing annual
salary base or annual bonus target by more than ten percent (10%), unless the
Executive accepts such reduction or such reduction is done in conjunction with
similar reductions for similarly situated employees of the Company (it being
understood that, solely for purposes of this paragraph 14(b), such a reduction
in the annual bonus target not accepted by Executive is considered a material
breach of this Agreement); (ii) any request by the Company (or any surviving or
acquiring corporation) that the Executive relocate to a new principal base of
operations that is more than thirty-five (35) miles from his then-principal base
of operations, unless Executive accepts such relocation opportunity; or
(iii) for purposes of Section 13(e) only, if, following a Change in Control,
Executive’s benefits and responsibilities are materially reduced, or Executive’s
base compensation or annual bonus target are reduced by more than 10%, in each
case, by comparison to the benefits, responsibilities, base compensation or
annual bonus target in effect immediately prior to such reduction (it being
understood that, solely for purposes of this paragraph 14(b), the aforementioned
reductions in the annual bonus target or benefits are considered a material
breach of this Agreement).

 

(c)                                  Change in Control.  As used in this
Agreement, a “Change in Control” is defined as: (a) a sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the assets of the Company (other than the transfer of the
Company’s assets to a majority-owned subsidiary corporation); (b) a merger or
consolidation in which the Company is not the surviving corporation (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the corporation or other entity
surviving such transaction); (c) a reverse merger in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the Company); or (d) any
transaction or series of related transactions in which in excess of 50% of the
Company’s voting power is transferred.

 

15.                               TERMINATION OF COMPANY’S OBLIGATIONS. 
Notwithstanding any provisions in this Agreement to the contrary, the Company’s
obligations, and Executive’s rights pursuant to Sections 13(d) and 13(e) herein,
regarding salary continuation and the payment of COBRA premiums, shall cease and
be rendered a nullity immediately should Executive fail to comply with the
provisions of the Confidentiality Agreement.

 

16.                               CODE SECTION 409A COMPLIANCE.  To the extent
any payments or benefits pursuant to Section 13 above (a) are paid from the date
of termination of Executive’s employment through March 15 of the calendar year
following such termination, such severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of

 

7

--------------------------------------------------------------------------------


 

the Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are
paid following said March 15, such Severance Benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary separation from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, (c) represent the reimbursement or
payment of costs for outplacement services, such payments are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and to qualify for the exception from deferred compensation
pursuant to Section 1.409A-1(b)(9)(v)(A); and (d) are in excess of the amounts
specified in clauses (a), (b) and (c) of this paragraph, shall (unless otherwise
exempt under Treasury Regulations) be considered separate payments subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after Executive’s separation from service if Executive is
a “specified employee” within the meaning of the aforesaid section of the Code
at the time of such separation from service. In the event that a six month delay
of any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Executive shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

 

17.                               INDEMNIFICATION.  On the Start Date, the
Company and Executive shall enter into the Company’s standard form of
indemnification agreement for executive officers, in substantially the form
provided to Executive.

 

18.                               PARACHUTE TAXES.

 

(a)                                  The following terms shall have the meanings
set forth below for purposes of this Section 18:

 

(i)                                    “Accounting Firm” means a certified
public accounting firm chosen by the Company.

 

(ii)                                “After-Tax” means after taking into account
all applicable Taxes and Excise Tax.

 

(iii)                            “Excise Tax” means the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.

 

(iv)                               “Payment” means any payment, distribution or
benefit in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Executive, whether paid
or payable pursuant to this Agreement or otherwise.

 

(v)                                   “Safe Harbor Amount” means 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

 

8

--------------------------------------------------------------------------------


 

(vi)                               “Taxes” means all federal, state, local and
foreign income, excise, social security and other taxes, other than the Excise
Tax, and any associated interest and penalties.

 

(b)                                  If any Payment due Executive is subject to
the Excise Tax, then such Payment shall be adjusted, if necessary, to equal the
greater of (x) the Safe Harbor Amount or (y) the Payment, whichever results in
such Executive’s receipt, After-Tax, of the greatest amount of the Payment. The
reduction of Executive’s Payments pursuant to this Section 18, if applicable,
shall be made by first reducing the acceleration of Executive’s stock option
vesting (if any), and then by reducing the payments under Section 13(e)(v),
(iv), (ii), (iii) and (i), in that order, unless an alternative method of
reduction is elected by Executive, subject to approval by the Company, and in
any event shall be made in such a manner as to maximize the economic present
value of all Payments actually made to Executive, determined by the Accounting
Firm as of the date of the Change in Control for purposes of Section 280G of the
Code using the discount rate required by Section 280G(d)(4) of the Code.

 

(c)                                  All determinations required to be made
under this Section 18, including whether and in what manner any Payments are to
be reduced pursuant to the second sentence of Section 18(b), and the assumptions
to be utilized in arriving at such determinations, shall be made by the
Accounting Firm, and shall be binding upon the Company and Executive, except to
the extent the Internal Revenue Service or a court of competent jurisdiction
makes an inconsistent final and binding determination. The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days after receiving notice from Executive that
there has been a Payment or such earlier time as may be requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

19.                               MISCELLANEOUS.

 

(a)                                  Taxes.  Except as specifically set forth
herein, Executive agrees to be responsible for the payment of any taxes due on
any and all compensation, stock options and/or other stock awards, or other
benefits provided by the Company pursuant to this Agreement.  Executive
acknowledges and represents that the Company has not provided any tax advice to
him in connection with this Agreement and that he has been advised by the
Company to seek tax advice from his own tax advisors regarding this Agreement
and payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.

 

(b)                                  Modification/Waiver.  This Agreement may
not be amended, modified, superseded, canceled, renewed or expanded, or any
terms or covenants hereof waived, except by a writing executed by each of the
parties hereto or, in the case of a waiver, by the party waiving compliance. 
Failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect his or its right at a later time to
enforce the same.  No waiver by a party of a breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any agreement contained in the Agreement.

 

(c)                                  Costs of Enforcement.  Subject to
Section 13(f), if any contest or dispute shall arise under this Agreement, each
party hereto shall bear its own legal fees and expenses.

 

9

--------------------------------------------------------------------------------


 

(d)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

(e)                                  Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

 

(f)                                    Notices.  All notices given hereunder
shall be given by certified mail, addressed, or delivered by hand, to the other
party at his or its address as set forth herein, or at any other address
hereafter furnished by notice given in like manner.  Executive promptly shall
notify Company of any change in Executive’s address.  Each notice shall be dated
the date of its mailing or delivery and shall be deemed given, delivered or
completed on such date.

 

(g)                                 Governing Law; Personal Jurisdiction and
Venue.  This Agreement and all disputes relating to this Agreement shall be
governed in all respects by the laws of the State of Colorado as such laws are
applied to agreements between Colorado residents entered into and performed
entirely in Colorado.  The Parties acknowledge that this Agreement constitutes
the minimum contacts to establish personal jurisdiction in Colorado and agree to
a Colorado court’s exercise of personal jurisdiction.  The Parties further agree
that any disputes relating to this Agreement shall be brought in courts located
in the State of Colorado.

 

(h)                                 Entire Agreement.  This Agreement, together
with the other agreements and exhibits specifically referenced herein, including
the Company’s Corporate Bonus Plan, the 2008 Plan and the Confidentiality
Agreement, set forth the entire agreement and understanding of the parties
hereto with regard to the employment of the Executive by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth herein.

 

(i)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same
instrument.  The execution of this Agreement may be by actual or facsimile
signature.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this EMPLOYMENT
AGREEMENT effective as of the day and year first above written.

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

/s/ Paul L. Berns

 

By:

Paul L. Berns

 

Its:

President and Chief Executive Officer

 

 

 

 

Address:

11080 CirclePoint Road

 

 

Westminster, CO 80020

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Charles Morris

 

By:

Charles Morris

 

 

 

 

 

 

 

Address:

16 William Beaser Drive

 

 

Garnet Valley, PA

 

 

19061

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                       ,            (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) or forty-five (45) days, as
applicable, within which to consider this Release (although I may choose to
voluntarily execute this Release earlier); (d) I have seven (7) days following
the execution of this release to revoke the Release; and (e) this Release will
not be effective until the eighth day after this Release has been signed both by
me and by the Company (“Effective Date”).

 

Agreed:

 

ALLOS THERAPEUTICS INC.

 

CHARLES MORRIS

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

1

--------------------------------------------------------------------------------

 